Lee sued Bennett before an assistant justice of the city of New York, to recover for alleged services rendered by the plaintiff as a reporter for a newspaper. The justice, upon the evidence, rendered judgment for the defendant. The Superior Court of New York, upon certiorari, reversed the judgment of the justice. Upon writ of error, the Supreme Court reversed the judgment of the Superior Court, and affirmed that of the justice. This court affirmed the judgment of the Supreme Court.
It seems that the plaintiff sought to raise an implied assumpsit from proof of services rendered, which came to the use of the defendant, and the principal point was, whether the justice properly excluded the opinion of a witness (Doyle) offered by the plaintiff to prove these facts. The question rejected was this: “ From that printed copy can you state whose reports they were ?” It was held in the Supreme Court, that the rule which requires witnesses to testify to facts from knowledge and not from belief, justified the exclusion of the testimony. It was not a question of skill and judgment, where witnesses of science and experience are allowed to give them opinion. >